Exhibit 10.1

 

(Form of)

 


RESTRICTED STOCK AGREEMENT


 

(Stock Leverage Opportunity Award)

 

AGREEMENT dated as of                between SEALED AIR CORPORATION, a Delaware
corporation (the “Corporation”), and                (the “Employee”).

 

The Employee is now in the employ of the Corporation or one of its Subsidiaries
and was selected by the Organization and Compensation Committee (the
“Committee”) of the Board of Directors of the Corporation to be given a
leveraged opportunity to receive an award of Restricted Stock or Restricted
Stock Units under the 2005 Contingent Stock Plan of Sealed Air Corporation
pursuant to the Stock Leverage Opportunity (SLO) provision of the Corporation’s
Annual Incentive Plan for the 2008 calendar year.  This award of Restricted
Stock is made based on the portion of the Employee’s annual bonus award for 2008
elected by the Employee to be received as such under the SLO provision of the
Annual Incentive Plan, the amount of the Employee’s annual bonus award for 2008
as approved by the Committee, and the 25% premium applicable to such award that
was approved by the Committee.

 

NOW, THEREFORE, the Corporation and the Employee mutually agree as follows:

 

Section 1.  Grant of Restricted Stock

 

Subject to the terms, conditions and restrictions set forth elsewhere in this
Agreement, the Corporation hereby grants to the Employee all rights, title and
interest in the record and beneficial ownership of *        * shares (the
“Restricted Stock”) of Common Stock.  The Restricted Stock is granted under the
2005 Contingent Stock Plan of Sealed Air Corporation (as amended and in effect
from time to time, the “Plan”) and is subject to the provisions of the Plan,
which is made a part of this Agreement, as well as to the provisions of this
Agreement.  All

 

--------------------------------------------------------------------------------


 

capitalized terms have the meanings set forth in the Plan unless otherwise
specifically provided in this Agreement.

 

Section 2.  Period of Restriction and Forfeiture of Restricted Stock

 

The Period of Restriction applicable to the Restricted Stock granted under this
Agreement begins on the date of this Agreement and ends on the second
anniversary of that date, except that the Period of Restriction shall end
earlier upon termination of employment following a Change in Control in the
circumstances described in Section 7 (iii) of the Plan.  During the Period of
Restriction, the Restricted Stock granted under this Agreement shall be
forfeited to the Corporation on the Date of Termination of the Employee with the
Corporation or any of its Subsidiaries other than as a result of the Employee’s
death, Disability or Retirement.  No later than 90 days following the Date of
Termination, the Committee may determine not to seek forfeiture of all or part
of the shares of Restricted Stock and to permit the shares of Restricted Stock
to be paid immediately (in whole or in part) or to continue to vest during the
remainder of the original Period of Restriction subject to satisfaction of
conditions specified by the Committee.  Until the end of the Period of
Restriction or the earlier occurrence of the Employee’s death, Disability or
Retirement, neither the shares of Restricted Stock nor any interest in such
shares shall be sold, transferred, pledged or encumbered. “Retirement” for the
purpose of this Agreement shall mean termination of Employee status after five
or more years of employment with the Corporation and its Subsidiaries and as of
the Retirement date the number of years of employment plus the age of the
Employee equals 70 or more, provided that Retirement shall not include
termination of employment by the Corporation or any of its Subsidiaries for
Cause.

 

2

--------------------------------------------------------------------------------


 

Section 3.  Effect of Forfeiture

 

With respect to all shares of Restricted Stock that are forfeited, the Employee
shall have no further rights as a stockholder from and after the date of
forfeiture.  The Employee agrees that forfeited shares of Restricted Stock shall
be deemed canceled and returned to the treasury of the Corporation and that the
Employee will have no further incidents of ownership, including no right to
receive dividends or other distributions with respect to forfeited shares.

 

Section 4.  Custody of Restricted Stock

 

Certificates representing the shares of Restricted Stock granted under this
Agreement shall be held by the Corporation until the end of the Period of
Restriction or the earlier occurrence of the Employee’s death, Disability or
Retirement.  At the end of the Period of Restriction or at the earlier
occurrence of the Employee’s death,  Disability or Retirement, provided that the
Restricted Stock has not been forfeited previously, the Corporation shall issue
and deliver to the Employee (or to the Employee’s estate, in the event of the
Employee’s death) either a certificate or certificates or a statement in book
entry form representing the shares of Restricted Stock to be paid under this
Agreement and free of the restrictive legend and stop-transfer instructions
described in Section 5.  Shares will be delivered as soon as administratively
practicable after the Period of Restriction ends, generally within 30 days.

 

Section 5.  Legend on Stock Certificates

 

Every certificate of Common Stock issued pursuant to this Agreement shall, so
long as the restrictions described in Section 2 remain in effect, bear a legend
in substantially the following form:

 

This certificate and the shares represented hereby are held subject to the terms
of the 2005 Contingent Stock Plan of Sealed Air Corporation which Plan provides
that the

 

3

--------------------------------------------------------------------------------


 

shares issued pursuant thereto are subject to forfeiture to Sealed Air
Corporation during a Period of Restriction and that neither such shares nor any
interest therein may be sold, transferred, pledged or encumbered until the end
of the Period of Restriction.  If forfeiture occurs, the holder of the shares
represented by this certificate will have no further rights with respect to such
shares and this certificate will be deemed void.  A copy of the 2005 Contingent
Stock Plan is available for inspection at the executive offices of Sealed Air
Corporation.

 

and shall have in effect a stop-transfer order with respect thereto.

 

Section 6.  Ownership Rights

 

Subject to the restrictions set forth in this Agreement and subject to Sections
9 and 10, during the Period of Restriction the Employee is entitled to all
voting and ownership rights applicable to the Restricted Stock, including the
right to receive any cash dividends that may be paid on the Restricted Stock.

 

Section 7.  Securities and Other Regulations

 

The Corporation shall not be required to deliver any shares of Common Stock, to
remove restrictive legends or stop-transfer orders following the end of the
Period of Restriction or to take any other action until the requirements of any
federal, state or foreign securities law, rules or regulations or other
applicable laws or rules (including the rules of any securities exchange) as may
be determined by the Corporation to be applicable are satisfied.

 

Section 8.  Registration of Shares

 

The Corporation shall be under no obligation to register any shares of Common
Stock issued or to be issued under this Agreement under the Securities Act of
1933.

 

4

--------------------------------------------------------------------------------


 

Section 9.  No Rights in Common Stock

 

The Employee shall not have any interest in or be entitled to any voting rights
or dividends or other rights or privileges of stockholders of the Corporation
with respect to any shares of Common Stock to be issued pursuant to this
Agreement until such shares of Common Stock are actually issued to the Employee
and then only from the date the Employee becomes the record owner thereof.

 

Section 10.  Adjustments

 

In the event of changes in corporate capitalization, such as a stock dividend,
split-up, combination of shares, or reclassification, or a corporate
transaction, such as a merger, consolidation, separation, including a spin-off,
or other distribution of stock or property of the Corporation, any
reorganization, or any partial or complete liquidation of the Corporation after
the date of this Agreement:  (a) appropriate adjustments shall be made by the
Committee as to the number and class of shares that may be issued under the Plan
and in the number and class of and/or price of shares subject to outstanding
grants made under the Plan, including the Restricted Stock covered by this
Agreement, as may be determined to be appropriate and equitable by the
Committee, in its sole discretion, to prevent dilution or enlargement of rights,
and (b) the restrictions described in Section 2 and the requirement of a legend
on stock certificates as described in Section 5 shall apply to any securities
issued in connection with any such change in respect of the Restricted Stock
issued under this Agreement.

 

Section 11.  Action by Corporation

 

Neither the existence of this Agreement nor the issuance of Restricted Stock
under this Agreement shall impair the right of the Corporation or its
stockholders to make or effect any of the adjustments, recapitalizations or
other changes in the Common Stock referred to in Section 

 

5

--------------------------------------------------------------------------------


 

10, any change in the Corporation’s business, any issuance of debt obligations
or stock by the Corporation or any grant of options with respect to stock of the
Corporation.

 

Section 12.  Corporation’s Right to Terminate Employment

 

Nothing contained in this Agreement shall confer upon the Employee a right to
continue in the employ of the Corporation or any of its Subsidiaries or
interfere in any way with the right of the Corporation or any of its
Subsidiaries to terminate the employment of the Employee at any time, whether
with or without cause.

 

Section 13.  Not a Contract of Employment; No Acquired Rights

 

Neither the Plan nor this Agreement shall be deemed to be a contract of
employment between the Corporation or any of its Subsidiaries and the Employee. 
The grant of the right to acquire shares of Common Stock under the Plan does not
create any obligation on the part of the Corporation or the Employee’s employer
to make additional grants in the future and shall not constitute an acquired
labor right for purposes of any foreign law.  The Employee recognizes the
absolute right of his or her employer and of the Corporation to amend or cancel
the Plan at any time subject to the terms of the Plan without thereby incurring
any liability to the Employee.

 

Section 14.  Effect on Compensation

 

The grant of Restricted Stock under this Agreement shall not be deemed to be a
part of the Employee’s salary or compensation for purposes of determining the
Employee’s payments or benefits under any benefit plan, severance program or
severance pay law of the Corporation, any Subsidiary or any country.  Neither
the Plan nor the grant of Restricted Stock under this Agreement shall afford the
Employee any additional right to severance payments or other termination awards
or compensation under any foreign law as a result of the termination of the
Employee’s employment for any reason whatsoever.

 

6

--------------------------------------------------------------------------------


 

Section 15.  Tax-Related Items

 


REGARDLESS OF ANY ACTION THE CORPORATION OR THE EMPLOYEE’S EMPLOYER TAKES WITH
RESPECT TO ANY OR ALL INCOME TAX, PAYROLL TAX OR OTHER TAX-RELATED WITHHOLDING
(TAX-RELATED ITEMS), THE EMPLOYEE ACKNOWLEDGES THAT THE ULTIMATE LIABILITY FOR
ALL TAX-RELATED ITEMS OWED BY THE EMPLOYEE IS AND REMAINS THE EMPLOYEE’S
RESPONSIBILITY AND THAT THE CORPORATION AND/OR THE EMPLOYEE’S EMPLOYER (I) MAKE
NO REPRESENTATIONS OR UNDERTAKINGS REGARDING THE TREATMENT OF ANY TAX-RELATED
ITEMS IN CONNECTION WITH ANY ASPECT OF THE GRANT OF RESTRICTED STOCK, INCLUDING
THE GRANT AND VESTING OF THE RESTRICTED STOCK, THE SUBSEQUENT SALE OF SHARES OF
COMMON STOCK ISSUED FOLLOWING THE END OF THE PERIOD OF RESTRICTION AND THE
RECEIPT OF ANY DIVIDENDS OR DIVIDEND EQUIVALENTS; AND (II) DO NOT COMMIT TO
STRUCTURE THE TERMS OF THE GRANT OR ANY ASPECT OF THE RESTRICTED STOCK TO REDUCE
OR ELIMINATE THE EMPLOYEE’S LIABILITY FOR TAX-RELATED ITEMS.  IF THE CORPORATION
DETERMINES THAT IT AND/OR THE EMPLOYEE’S EMPLOYER MUST WITHHOLD ANY TAX-RELATED
ITEMS AS A RESULT OF THE EMPLOYEE’S PARTICIPATION IN THE PLAN, THE EMPLOYEE
AGREES AS A CONDITION OF THE GRANT OF THE RESTRICTED STOCK TO MAKE ARRANGEMENTS
SATISFACTORY TO THE CORPORATION AND/OR THE EMPLOYEE’S EMPLOYER TO ENABLE IT TO
SATISFY ALL WITHHOLDING REQUIREMENTS, INCLUDING, BUT NOT LIMITED TO, WITHHOLDING
ANY APPLICABLE TAX-RELATED ITEMS FROM THE PAY-OUT OF THE RESTRICTED STOCK.  IN
ADDITION, THE EMPLOYEE AUTHORIZES THE CORPORATION AND/OR THE EMPLOYEE’S EMPLOYER
TO FULFILL ITS WITHHOLDING OBLIGATIONS BY ALL LEGAL MEANS, INCLUDING, BUT NOT
LIMITED TO: WITHHOLDING TAX-RELATED ITEMS FROM THE EMPLOYEE’S WAGES, SALARY OR
OTHER CASH COMPENSATION THE EMPLOYEE’S EMPLOYER PAYS TO THE EMPLOYEE;
WITHHOLDING TAX-RELATED ITEMS FROM THE CASH PROCEEDS, IF ANY, RECEIVED UPON SALE
OF ANY SHARES OF COMMON STOCK RECEIVED FOLLOWING THE END OF THE PERIOD OF
RESTRICTION IN RESPECT OF THE RESTRICTED STOCK, AND AT THE TIME OF PAYMENT,
WITHHOLDING SHARES OF COMMON STOCK SUFFICIENT TO MEET MINIMUM WITHHOLDING
OBLIGATIONS FOR

 

7

--------------------------------------------------------------------------------



 


TAX-RELATED ITEMS.  THE CORPORATION MAY REFUSE TO ISSUE AND DELIVER SHARES OF
COMMON STOCK IN PAYMENT OF ANY EARNED RESTRICTED STOCK IF THE EMPLOYEE FAILS TO
COMPLY WITH ANY WITHHOLDING OBLIGATION.


 

Section 16.  Foreign Indemnity

 

The Employee agrees to indemnify the Corporation and each of its Subsidiaries
for the Employee’s portion of any social insurance obligations or taxes arising
under any foreign law with respect to the grant of Restricted Stock under this
Agreement, the end of the Period of Restriction, or the sale or other
disposition of the Restricted Stock.

 

Section 17.  Injunctive Relief

 

In addition to any other rights or remedies available to the Corporation as a
result of the breach of the Employee’s obligations hereunder, the Corporation
shall be entitled to enforcement of such obligations by an injunction or a
decree of specific performance from a court with appropriate jurisdiction and,
in the event that the Corporation is successful in any suit or proceeding
brought or instituted by the Corporation to enforce any of the provisions of
this Agreement or on account of any damages sustained by the Corporation by
reason of the violation by the Employee of any of the terms and conditions of
this Agreement to be performed by the Employee, the Employee agrees to pay to
the Corporation all costs and expenses including attorneys’ fees reasonably
incurred by the Corporation.

 

Section 18.  Interpretation

 

The Employee agrees that all questions of interpretation and administration of
this Agreement shall be determined by the Committee in its sole discretion and
such determination shall be final, binding and conclusive upon him or her.  If
the Committee is not acting, its functions may be performed by the Board of
Directors of the Corporation, and each reference in

 

8

--------------------------------------------------------------------------------


 

this Agreement to the Committee shall, in that event, be deemed to refer to the
Board of Directors.

 

Section 19.  Severability

 

If any provision of this Agreement shall be held illegal, invalid or
unenforceable for any reason, such provision shall be fully severable, but shall
not affect the remaining provisions of this Agreement, and this Agreement shall
be construed and enforced as if the illegal, invalid, or unenforceable provision
had never been included.

 

Section 20.  Notices

 

Any notice that either party hereto may be required or permitted to give to the
other shall be in writing and, except as otherwise required herein, may be
delivered personally or by mail to the Corporation at 200 Riverfront Boulevard,
Elmwood Park, New Jersey 07407, attention of the Secretary of the Corporation,
or to the Employee at the address set forth below or at such other address as
either party may designate by notice to the other.

 

Section 21.  Successors

 

The provisions of this Agreement shall be binding upon and inure to the benefit
of all successors of the Employee, including without limitation, his or her
estate and the executors, administrators or trustees thereof, his or her heirs
and legatees and any receiver, trustee in bankruptcy or representative of his or
her creditors.

 

Section 22.  Applicable Law

 

The Plan and this Agreement shall be construed, administered, regulated and
governed in all respects under and by the laws of the United States to the
extent applicable, and to the extent such laws are not applicable, by the laws
of the State of Delaware.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have entered into this Restricted Stock
Agreement as of the day and year first above written.

 

 

 

 

SEALED AIR CORPORATION

 

 

 

 

 

 

 

 

By

 

 

 

 

Chief Financial Officer

 

 

 

[Corporate Seal]

 

 

 

 

 

Attest:

 

 

 

 

 

 

 

 

Secretary

 

 

 

 

 

[L.S.]

 

 

 

Employee

 

 

 

 

 

Address of Employee:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Home Telephone No.

 

 

10

--------------------------------------------------------------------------------

 